United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1994
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Larry William Boyer,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 22, 2011
                                Filed: July 26, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Larry William Boyer appeals the
within-Guidelines-range sentence the district court1 imposed after he pled guilty to
theft of government money, in violation of 18 U.S.C. § 641. His counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness
of the district court’s decision to impose a term of imprisonment. Counsel has also
moved to withdraw.


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       We conclude that the district court did not commit any procedural error in
sentencing Boyer, and imposed a substantively reasonable sentence. See Gall v.
United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first
ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of sentence under abuse-of-discretion standard;
if sentence is within Guidelines range, appellate court may apply presumption of
reasonableness). Nothing in the record indicates that the district court failed to
consider a relevant sentencing factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways in which
court might abuse its discretion at sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                          -2-